Citation Nr: 0613255	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  He was held as a prisoner of war (POW) of 
the German government from March 4, 1945, to March 29, 1945.  
He died in October 1997; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The appellant failed to report, without explanation, for a 
Travel Board hearing at the RO which was scheduled to be 
conducted in October 2004.  She has since made no request for 
another hearing.  Accordingly, the Board will proceed as if 
the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005) [failure to appear for a scheduled hearing 
treated as withdrawal of request].

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in May 2006.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

In the February 1999 statement of the case (SOC), the RO 
listed as an issue on appeal, entitlement to DIC under 
38 U.S.C.A. § 1151.  It is clear that this was an error and 
that it intended to identify the issue as entitlement to DIC 
under 38 U.S.C.A. § 1318.  In this regard, the Board notes 
that the § 1151 issue had not been previously adjudicated and 
was not thereafter addressed in the SOC, whereas the 
appellant had submitted a notice of disagreement with the 
denial of her § 1318 claim and the § 1318 issue was in fact 
addressed in the SOC.  

The § 1318 claim is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran died in October 1997.

2.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was in effect from October 5, 1994, until the veteran's 
death; the issue of entitlement to an earlier effective date 
for TDIU was decided by the Board in March 1997, during the 
veteran's lifetime.

3.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provision of 38 U.S.C. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

Analysis

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

Prior to an amendment in January 2000, 38 C.F.R. § 3.22 (a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  

The essential contention of the appellant, as expressed in 
her notice of disagreement and VA Form 9, is that the veteran 
was in fact totally disabled long before the October 1994 
effective date assigned for TDIU, and that, had this been 
recognized earlier, she would now be entitled to benefits.  
This is supported by a March 1999 opinion of the veteran's 
private physician, E.B., M.D.

The Board notes that the procedures for adjudicating DIC 
claims under 38 U.S.C.A. § 1318 have evolved, in part, based 
on the Court's and VA's changing interpretation of the phrase 
"entitled to receive," as included in the statute and in 
the pre-January 2000 version of the regulations, and based on 
changes in other VA regulations, such as 38 C.F.R. § 20.1106.  
As a result, the requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 vary depending on when the 
claim was filed.  

Where, as here, a claim was filed after March 4, 1992 (date 
of amendment and renumbering of 38 C.F.R. 20.1106), but prior 
to the January 2000 amendment to 38 C.F.R. § 3.22, and where 
there is a decision during the veteran's lifetime affecting 
the assignment of a total disability rating, hypothetical 
entitlement does not apply.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000); Marso v. West, 13 Vet. App. 260 (1999).  

The record shows that the veteran was awarded a TDIU in a 
December 1994 rating decision, based on a claim received in 
October 1994.  The veteran disagreed with the assignment of 
October 5, 1994, as the effective date for the TDIU in 
January 1995.  His appeal was the subject of a final Board 
decision, dated in March 1997, which denied an earlier 
effective date.  Thus, there were decisions during the 
veteran's lifetime affecting the assignment of a total 
disability rating, and the only possible methods of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
would be: (1) meeting the statutory duration requirements for 
a total disability rating at the time of death; or (2) 
showing that such requirements would have been met but for 
clear and unmistakable error (CUE) in a previous decision.

The Board notes that a 2005 amendment to 38 C.F.R. § 3.22 
provides an additional method for prevailing on 1318 claims, 
where additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.  

It is undisputed that, although the veteran was a prisoner of 
war, he did not die after September 30, 1999.  Moreover, it 
is also undisputed that he died more than 10 years following 
his retirement from active duty; and he was not continuously 
rated totally disabled for the 10 years immediately preceding 
death.  There has been no specific pleading of CUE in any 
prior decision.  See Cole v. West, 13 Vet. App. 268 (1999) 
[appellant seeking 1318 benefits on the basis of CUE must 
plead with specificity].  Moreover, no additional service 
department records have been received since the veteran's 
death.  Neither the appellant nor her representative has 
identified any other basis for granting this claim.  The 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.


REMAND

As noted above, the VCAA and the pertinent implementing 
regulation provide, among other things, that VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

In this case, the appellant has never been provided with a 
VCAA notice letter.  As discussed above, this is not 
pertinent to the issue of entitlement to benefits under 
38 U.S.C.A. § 1318, as there is no dispute as to the facts of 
that issue.  However, there remains a factual dispute with 
respect to the service connection issue, and by extension, 
the issue of entitlement to DEA benefits.

The Board also notes that while an appeal appears to have 
been perfected with respect to the issue of entitlement to 
DEA benefits, there remains a substantial question with 
respect to the appellate status of that issue.  A review of 
the claim file shows that DEA benefits were apparently 
granted in the April 1998 rating decision now on appeal.  The 
appellant did not specifically mention the issue in her April 
1998 notice of disagreement, and the RO did not issue another 
rating decision discontinuing such benefits or revising its 
decision prior to the February 1999 SOC.  However, in the 
SOC, the RO included the issue of entitlement to DEA 
benefits, as though that issue had been previously denied.  
The appellant checked the box on her July 1999 VA Form 9 
indicating that she wished to appeal all issues listed on the 
SOC.  Thus, possibly without intending to, she has perfected 
an appeal as to that issue.

Due process requires that where a benefit has been granted by 
the RO, subsequent discontinuance of such benefit should not 
be accomplished without some adjudicative action explaining 
the reasons therefore.  The February 1999 SOC does not 
explain the reasons for discontinuance or even refer to the 
prior grant of this benefit.  It presents the issue as though 
it had been denied, without further explanation.

The Board believes that further clarification of this issue 
is necessary, and possibly additional adjudicative action.  
If the April 1998 rating decision is correct and the February 
1999 SOC is in error, then the complete benefit has been 
granted and there is no matter remaining for the Board to 
decide.  If the February 1999 SOC is correct then additional 
adjudicative action is necessary to inform the appellant of 
the discontinuance of benefits or revision of the prior 
decision, and the reasons therefore.  

Accordingly, the issues of entitlement to service connection 
for the cause of the veteran's death, and entitlement to DEA 
benefits are REMANDED to the RO or the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should determine the 
status of the appellant's claim of 
entitlement to DEA benefits, inform the 
appellant of its decision, and inform her 
of the reasons and bases therefore.  
Should the RO or the AMC decide that 
benefits have been discontinued or that 
the April 1998 rating decision is 
otherwise in error, then the RO or the AMC 
should issue a supplemental SOC and 
request that the appellant express whether 
or not she wishes to continue her appeal 
of this issue.  The appellant should be 
instructed as to the appropriate method 
for withdrawal of an appeal should she not 
wish to continue with it.  

2.  Then, the RO or the AMC should send 
the appellant a VCAA notice letter 
pertaining to any appealed issue(s) not 
withdrawn as a result of the first action.  
Such VCAA notice should conform to the 
requirements of all recent Court 
decisions, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and request that she 
submit the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim(s).  If 
the benefit(s) sought on appeal is (are) 
not granted to the appellant's 
satisfaction, she and her representative 
should be provided a supplemental SOC and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


